USCA11 Case: 22-10027    Document: 20-1     Date Filed: 12/05/2022   Page: 1 of 5




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10027
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       LARRY WHITE,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                    D.C. Docket No. 2:88-cr-00028-JES-12
                          ____________________
USCA11 Case: 22-10027     Document: 20-1      Date Filed: 12/05/2022    Page: 2 of 5




       2                      Opinion of the Court                22-10027


       Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
       PER CURIAM:
               Larry White appeals the district court’s denial of his motion
       for a sentence reduction, pursuant to the First Step Act of 2018,
       Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). He as-
       serts, in essence, that the court abused its discretion by relying on
       his record of 100-plus prison infractions—most involving sexual
       misconduct—rather than an intervening change in law that would
       have made his 45-year sentence for possessing with intent to dis-
       tribute 50 grams or more of crack cocaine lower if he were sen-
       tenced today.
              We review a district court’s denial of an eligible movant’s
       request for a reduced sentence under the First Step Act for abuse
       of discretion. United States v. Stevens, 997 F.3d 1307, 1312 (11th
       Cir. 2021). A district court abuses its discretion when it applies an
       incorrect legal standard or makes a clear error of judgment. Id.
               The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124
       Stat. 2372, as amended, 21 U.S.C. § 841(b)(1), was passed in an ef-
       fort to reduce the sentencing disparities between crack and powder
       cocaine. See Dorsey v. United States, 567 U.S. 260, 268-69 (2012)
       (detailing the history that led to the enactment of the Fair Sentenc-
       ing Act, including the Sentencing Commission’s criticisms that the
       disparity between crack cocaine and powder cocaine offenses was
       disproportional and reflected race-based differences). For example,
USCA11 Case: 22-10027      Document: 20-1      Date Filed: 12/05/2022     Page: 3 of 5




       22-10027                Opinion of the Court                         3

       a defendant convicted of possessing 50 grams of crack cocaine with
       intent to distribute before the Fair Sentencing Act would have been
       subject to 10 years’ to life imprisonment, see 21 U.S.C. § 841(a),
       (b)(1)(A)(iii) (2009), but would have been subject to 5 to 40 years’
       imprisonment if sentenced after the Fair Sentencing Act, see 21
       U.S.C. § 841(a), (b)(1)(B)(iii) (2010). These amendments were not
       made retroactive to defendants who were sentenced before the en-
       actment of the Fair Sentencing Act. United States v. Berry, 701 F.3d
       374, 377 (11th Cir. 2012).
              In 2018, Congress enacted the First Step Act, which, for
       “covered offenses,” made retroactive the statutory penalties en-
       acted under the Fair Sentencing Act. See First Step Act § 404. Un-
       der § 404(b) of the First Step Act, a court that imposed a sentence
       for a covered offense may impose a reduced sentence as if §§ 2 and
       3 of the Fair Sentencing Act were in effect at the time the covered
       offense was committed. Id. § 404(b).
              To be eligible for a sentence reduction, a movant must have
       a “covered offense,” meaning he must have been sentenced for a
       crack-cocaine offense that triggered the higher penalties in
       § 841(b)(1)(A)(iii) or (B)(iii). United States v. Jones, 962 F.3d 1290,
       1298 (11th Cir. 2020). Further, a defendant is ineligible if he was
       sentenced to the lowest statutory penalty that would also be avail-
       able to him under the Fair Sentencing Act. Id. at 1303.
               While the First Step Act expressly permits a district court to
       reduce an eligible defendant’s sentence for a covered offense, the
       district court is not required to do so. Stevens, 997 F.3d at 1314. A
USCA11 Case: 22-10027      Document: 20-1     Date Filed: 12/05/2022     Page: 4 of 5




       4                      Opinion of the Court                 22-10027

       district court has wide latitude to determine whether and how to
       exercise its discretion in this context. Id. In exercising its discre-
       tion, district courts may consider all relevant factors, including the
       18 U.S.C. § 3553(a) factors, post-offense conduct and post-incarcer-
       ation rehabilitation, the probation officer’s submissions, and other
       relevant facts and circumstances. Id. at 1317-18. One of the
       § 3553(a) factors that a court may consider is the defendant’s his-
       tory and characteristics. 18 U.S.C. § 3553(a)(1).
              Recently, the Supreme Court decided Concepcion v. United
       States, which held that the First Step Act allows district courts to
       consider intervening changes of law or fact in exercising their dis-
       cretion to reduce a sentence. 142 S. Ct. 2389, 2404 (2022). The
       Court stated that a district court has discretion to reject a defend-
       ant’s arguments about an intervening change in law, so long as it
       articulates a brief statement of reasons for its ruling on a defend-
       ant’s motion. See id. at 2404-05.
              Here, the district court did not abuse its discretion. While
       there is no dispute that White was eligible for a sentence reduction,
       the court was within its discretion to weigh White’s prison infrac-
       tions and his personal history and characteristics more heavily than
       the intervening change in law. The court was not required to defer
       to the intervening change in law, and the court’s statement that it
       had considered all the materials and found that White was eligible
       for a sentence reduction—i.e., that he was eligible because there
       was an intervening change in law—was a sufficient consideration
USCA11 Case: 22-10027    Document: 20-1    Date Filed: 12/05/2022   Page: 5 of 5




       22-10027             Opinion of the Court                     5

       of his argument that the law had changed. See Concepcion, 142 S.
       Ct. at 2404. Accordingly, we affirm.
             AFFIRMED.